Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
DETAILED ACTION
Reissue: Non-Final Office Action
Procedural Posture
On 5/23/2017:	U.S. Patent No. 9,657,111 issued to Zhao with claims 1-19.  
On 5/22/2019:	Applicants filed U.S. Reissue Patent Application No. 16/419,319 for U.S. Patent No. 9,657,111.  

AIA  STATUS
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Ongoing Duty To Disclose
Applicant(s) is/are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,657,111 is or was involved.  These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.  
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.  
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.  

Status of the Claims
Claims 1-21 are currently pending and are the subject of this Office Action.  Claims 1-19 were originally issued in U.S. Patent No.: 9,657,111.  Claims 20-21 are newly presented in the instant reissue application.  This is the first Office Action on the merits of the claims in reissue Application No. 16/419,319.  

Information Disclosure Statement
The references cited on the information disclosure statement(s) were considered and have been made of record to the extent that each was provided.  

Official Gazette Publication
The Official Gazette (O.G.) publication date for this reissue application was Jun. 25, 2019.  

Claim Objections
Claim 17 is objected to because of the following informalities: the word "administrating" should be amended to "administering" so the claim reads, "in a subject in need thereof, comprising administering…" for consistency with the language in claims 14-15.  Appropriate correction is required.  

Defective Declaration/Oath
The reissue oath/declaration filed with this application is defective because it fails to sufficiently identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  
The amendments to claims 1-9, as well as newly add claims 20 and 21, may be an attempt to broaden the claimed invention, but patentee does not detail specifically why these amendments are necessary because the original patent was wholly or partially inoperative or invalid.  See MPEP § 1414 I and II, which state, in relevant part: 

…applicant needs to state all the reasons why the patent is wholly or partly inoperative or invalid in the reissue oath/declaration.

What is needed for the oath/declaration statement as to error is the identification of “at least one error” relied upon.  For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden.  A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.  In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  

It is not sufficient for an oath/declaration to merely state "this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure." Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.

A statement in the oath/declaration of "…failure to include a claim directed to…" and then reciting all the limitations of a newly added claim, would not be considered a sufficient "error" statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa. Such a statement would be no better than saying in the reissue oath or declaration that "this application is being filed to correct errors in the patent which may be noted from the change made by adding new claim 10." In both cases, the error has not been identified.

Although applicants refer to "incorrect SEQ ID NOS" in claims 2-9 in the declaration, this explanation is not sufficiently specific as it does not identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  Applicants fail to clearly state why the previous SEQ ID numbers render the original patent wholly or partly inoperative or invalid.  Applicants have not pointed out what the original claims lacked that the newly added claim(s) has, or vice versa.  Applicants are advised that they must be specific in pointing out these differences (i.e., the new or deleted features) and in explaining how they broaden the claims, if applicable.  
Further, applicants must be very clear in pointing out at least one claim that the reissue application seeks to broaden, if applicable.  The examiner suggests expressly citing the exact language in the claims that was in error, and then pointing to the exact language newly added to correct the error (i.e., detailing what the new claims lacked that the newly added claim(s) has, or vice versa).  Further, if the amendment broadens the claims, applicants should specifically state which claims is/are being broadened, and cite the exact language in the amended claims that causes them to be broader.  

CLAIM REJECTIONS - 35 USC § 251
Claims 1-21 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.  
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office Action.  

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.  Claims 1-21 are indefinite in the recitations: 
"(a) a light chain comprising heavy chain CDRs represented by SEQ ID NOS: 1, 2 and 3; and 

(b) a heavy chain comprising light chain CDRs represented by SEQ ID NOS: 4, 5 and 6." 

These recitations are indefinite because they do not appear to correspond to the disclosure, and thus raise a question of the meaning of the claim.  Specifically, in the submission dated 1/19/21, applicants amended col. 1, line 65 to col. 2, line 3 as follows: 
"Thus, there is provided an antibody comprising (a) a light chain comprisinglight chain CDRs represented by SEQ ID NOS: 1, 2 and 3; and (b) a heavy chain comprising heavy chain CDRs represented by SEQ ID NOS: 4, 5 and 6." (see the top of p. 2 of the 1/19/21 response)

Therefore, per the 1/19/21 amendment, the disclosure indicates that SEQ ID NOS: 1, 2, and 3 are light chain CDRs and that SEQ ID NOS: 4, 5, and 6 are heavy chain CDRs, which is the opposite of how these same SEQ ID NOS are described in claim 1.  Thus, the claims as currently drafted are internally inconsistent.  Element (a) of claim 1 should be amended to recite "a light chain comprising light chain CDRs" and element (b) of claim 1 should be amended to recite "a heavy chain comprising heavy chain CDRs".  Otherwise, it is unclear if the claims intend for the light chain to comprise light chain or heavy chain CDRs, or if the claims intend for the heavy chain to comprise light chain or heavy chain CDRs.  
B.  Claims 2, 3, 20, and 21 are indefinite in the phrase "or having 5 or fewer conservative amino acid substitutions" in each of these claims.  It is unclear to what portion(s) of the claim this phrase refers.  The phrase could be interpreted to refer to any of the sequences encompassed by these claims, including 5 or fewer conservative amino acid substitutions in the CDRs, which are recited in claims 1 and 12 (from which claims 2, 3, 20, and 21 depend).  Alternatively, if the phrase is intended to refer only to each of the numbered segments of SEQ ID NO: 16 (for claims 2 and 20) or each of the numbered segments of SEQ ID NO: 26 (for claims 3 and 21), then the claim language should be amended to clearly reflect this.  For example, claim 2 could be amended to recite, "…or any of these framework regions of SEQ ID NO:16 having 5 or fewer conservative amino acid substitutions".  Claims 3, 20, and 21 could be amended similarly to improve the clarity and readability of the claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1 and 10-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over XU (US 2009/0110683; Pub. Apr. 30, 2009; on IDS).  
The instant claims are drawn to a humanized antibody containing complementarity determining regions (CDRs) of SEQ ID NOs: 1-6.  These CDRs are from the murine antibody HAPC1573, which is disclosed by Xu, who also teaches humanization of the disclosed antibodies.  Xu, discussed in detail below, is therefore considered the closest prior art since one would arrive at the humanized antibody of instant claim 1 by following Xu's teachings.  
Xu discloses monoclonal antibodies against activated protein C (title; abstract).  Specifically, Xu discloses the murine antibody HAPC1573 ([0009]), which is the same antibody used in the instant application as the basis for humanization See instant par. [0050], which refers to US Patent 8,153,766, the patent that issued from Xu (i.e., the application underlying the Xu pre-grant publication; US 2009/0110683).  See also instant Example 1, which describes how HAPC1573 was used as the basis for humanizing the 1573 murine antibody.  Notably, the instant application establishes that the sequence of the 1573 murine antibody contains all of the instantly claimed CDRs (SEQ ID NOs: 1, 2, and 3 for the light chain and SEQ ID NOs: 4, 5, and 6 for the heavy chain).  See instant SEQ ID NO: 25, which is the canonical 1573 light chain sequence and contains SEQ ID NOs: 1, 2, and 3 (underlined on p. 16 of the published application).  See also instant SEQ ID NO: 15, which is the canonical 1573 heavy chain sequence and contains SEQ ID NOs: 4, 5, and 6 (underlined on p. 15 of the published application).  Thus, HAPC1573 disclosed by Xu contains all of the CDRs as recited in claim 1.  
Notably, Xu teaches humanization of the HAPC1573 antibody, specifically the production of antibodies having the mouse complementarity determining regions (CDRs) and human (FRs) ([0011], [0022], [0024], [0065]-[0066]; claims 8, 17).  Xu teaches humanizing mouse monoclonal antibodies in this way reduces the human anti-mouse antibody (HAMA) immune response ([0024], [0065]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have humanized the HAPC1573 antibody of Xu to prepare an antibody comprising the murine CDRs and human FRs.  One would have been motivated to do so with the expectation of preparing an antibody having the same or similar binding affinity (due to the CDRs), but having a greatly reduced tendency to produce a HAMA immune response due to the humanized FRs.  Further, humanization of antibodies is routine and widely practiced in this art.  Thus, humanizing the HAPC1573 antibody of Xu is within the skill of the ordinary artisan using commonplace methods.  
Regarding claims 10-11, Xu teaches antibody fragments including single chain antibodies including Fab', Fab, F(ab')2, a single domain antibody, Fv, or scFv ([0020]-[0023], [0054]; claims 9, 10, 18, 19).  
Regarding claim 12, Xu teaches cells (e.g., hybridomas) producing the antibody ([0055]-[0063]).  
Regarding claim 13, Xu teaches in a pharmaceutical composition with a carrier ([0011]).  
Regarding claims 14-15, Xu teaches administering the disclosed antibodies to treat a subject to inhibit activated protein C anticoagulant activity ([0012]).  
Regarding claims 16-18, Xu teaches treatment of hemophilia or trauma patients ([0016], [0118]-[0119], claims 31-34, 36).  
Regarding claim 19, Xu teaches kits comprising containers or other components ([0094]-[0099]).  

Conclusion
Claims 1-21 are rejected.  No claims are currently allowable.  Claims 2-9, 20, and 21 are free of the prior art.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz can be reached at (571)272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
All correspondence relating to this reissue proceeding should be directed to:
By EFS: 	Registered users may submit via the electronic filing system EFS-Web at:
https://efs.uspto.qov/efile/myportal/efs-reqistered

By Fax: 		(571)-273-9900

By mail to: 		Mail Stop Reexam/Reissue
Central Reexamination Unit
Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450 Alexandria, VA  22313-1450

By hand: 		Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(i)(C) and (ii) states that correspondence (except for a request for reexamination and a correct4ed replacement request for reexamination) will be considered timely if (a) it is transmitted via the Office’s electronic filing system in accordance with 37 CFR 1.6(a)(4), and (b) includes a certificate of transmission for each piece of correspondence stating the date of transmission, which is prior to the expiration of the set period of time in the Office Action.


/Kevin S Orwig/
           Patent Reexamination Specialist, CRU 3991                                                                                                                                                                                             


/Sharon Turner/
Patent Reexamination Specialist, CRU 3991

/TIMOTHY M SPEER/           Supervisory Patent Examiner, Art Unit 3991